This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Charles Lee Payne, Attorney Registration No. 0007369, last known business address in East Liverpool, Ohio.
The court coming now to consider its order of December 29, 1993, suspending respondent, Charles Lee Payne, from the practice of law in Ohio for a period of one year with six months of the suspension suspended pursuant to Gov.Bar R. V(6)(B), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Charles Lee Payne be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Disciplinary Counsel v. Payne (1993), 68 Ohio St.3d 103, 623 N.E.2d 1191.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.